DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 9, 11 and 14 thru 22 have been examined.  Claims 10, 12 and 13 have been cancelled.
Response to Amendment
The amendments to the claims overcome the 35 U.S.C. 112(a) rejections from the final office action of 6/17/2021.  The 35 U.S.C. 112(a) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus R. Mickney, Reg# 44,491 on 10/25/2021 (approval received on 10/28/2021).
The application has been amended as follows: 
In claim 1 line 8, delete the phrase “with the stored distance” and replace with the phrase --, wherein the stored distance is associated with the stored location--.
In claim 1 line 9, after the word ‘object’, add the phrase --and the location of the parked position--.
In claim 17 line 12, after the word ‘network’, add the phrase --, wherein the stored first distance is associated with the stored first location--.
In claim 17 line 22, after the word ‘network’, add the phrase --, wherein the stored second distance is associated with the stored second location--.
In claim 21 line 9, delete the phrase “with the stored distance” and replace with the phrase --, wherein the stored distance is associated with the stored location--.
In claim 21 line 10, after the word ‘object’, add the phrase --and the location of the parked position--.
Allowable Subject Matter
Claims 1 thru 9, 11 and 14 thru 22 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 10/18/2021, the accompanying arguments (pages 11 thru 21), and the above examiner's amendments.  Specifically, the closest prior art of record is Meier-Ardendt et al German Patent Application Publication Number DE 10 2008 033925A1.  Meier-Ardendt et al disclose a garage assistant for assisting a vehicle to park in a garage or a parking space.  The assistant has a surrounding sensor system for automatic detection of spatial conditions and remote control for activating a parking process.  The parking process is visually transmitted to a mobile device via an interface and can be observed there on a display.
In regards to claims 1, 17 and 21, Meier-Ardendt et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662